DEBT on an administration bond. Narr suggesting breaches. Pleas — payment, non est factum, plene administravit and act of limitations.
To repel the plea of the statute of limitations the plff. was about to prove the infancy of Mrs. Killen; but it was objected to, and
The court stopt him. There is no replication of infancy to the plea of the statute, and unless infancy be specially replied it cannot be relied on or proved at the trial.
                                      The plff. suffered a nonsuit.